UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6022


DOUGLAS FAUCONIER,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; DOUGLAS F. GANSLER, The Attorney General of the
State of Maryland,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-01966-RWT)


Submitted:   February 7, 2013             Decided:   February 14, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Fauconier, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Douglas Fauconier seeks to appeal the district court’s

order      dismissing   his     28   U.S.C.    § 2254    (2006)   petition.     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on    December    1,    2011.        The   notice   of   appeal   was   filed   on

December 27, 2012. *       Because Fauconier failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3